Exhibit 10.18

COMPENSATION INFORMATION FOR NON-EMPLOYEE DIRECTORS

Exelixis, Inc.

2009 Cash Compensation for Non-Employee Directors

 

Board of Directors

   Retainer Fee    $ 20,000    Additional Chair Retainer Fee    $ 25,000   
Regular Meeting Fee    $ 2,500    Special Meeting Fee*    $ 1,000

Audit Committee

   Retainer Fee    $ 6,000    Additional Chair Retainer Fee    $ 10,000   
Meeting Fee**    $ 1,000

Compensation Committee

   Retainer Fee    $ 5,000    Additional Chair Retainer Fee    $ 5,000   
Meeting Fee**    $ 1,000

Nominating & Corporate Governance Committee

   Retainer Fee    $ 5,000    Additional Chair Retainer Fee    $ 5,000   
Meeting Fee**    $ 1,000

Research & Development Committee

   Retainer Fee    $ 10,000    Additional Chair Retainer Fee    $ 10,000   
Meeting Fee**    $ 5,000

 

* Meeting at which minutes are generated.

 

** In-person meeting or teleconference at which minutes are generated.

Exelixis, Inc.

2009 Equity Compensation for Non-Employee Directors

 

Board of Directors

   Initial Option Grant*    Number of Options    25,000      Annual Option Grant
   Number of Options    11,250 **

 

* For new directors only.

 

** Our 2000 Non-Employee Directors’ Stock Option Plan provides for an annual
option grant to each non-employee director of 15,000 options. Each of our
non-employee directors has waived his right to 25% of the annual option grant
for 2009. The annual option grants will occur automatically on the date of our
2009 Annual Meeting of Stockholders.